Citation Nr: 1237089	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  10-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  The Board remanded the issue on appeal in November 2011 for further development of the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

The Veteran's currently diagnosed hepatitis C is not shown to be causally related to his period of active military service.


CONCLUSION OF LAW

The Veteran's hepatitis C is not shown to be due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for migraine headaches, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  While the Veteran was not specifically advised in the September 2006 letter of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations, he was so advised in a May 2008 letter pertaining to his claims for service connection for various other disorders.  The March 2010 statement of the Case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports.

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

II.  Analysis

The Veteran's service treatment records reflect that in February 1970, he received treatment for gonorrhea.  There were no complaints of, treatment for, or diagnosis of symptoms related to hepatitis C.

Subsequent to service, the Veteran contends that he contracted his hepatitis C in service as a result of sexual activity (he conversely theorizes that air gun inoculations or IV drug use during his period of service resulted in his contraction of hepatitis C).  A November 1998 VA psychiatric report indicated that the Veteran was hepatitis C positive.  A VA treatment record indicates the Veteran's hepatitis C screen was positive.  A November 2004 VA liver biopsy confirms the Veteran's hepatitis C.

In a September 2006 statement, a VA physician reported that heterosexual transmission of HCV (hepatitis C virus) was now a recognized entity.  Thus, the physician concluded that among other possible risk factors, the Veteran's unprotected heterosexual transmission should also be considered as a possible source of his infection (in this regard, the physician noted the episode of gonorrhea in service).

The January 2010 report of VA examination reflects the confirmed diagnosis of hepatitis C.  The examiner stated that the relationship of hepatitis C with sexual activity in the military service is speculative. 

Pursuant to the November 2011 Board remand, the Veteran received another VA examination in November 2011.  The Veteran reported that he was an IV drug abuser from 1969 to 1983 (intermittently) and that he engaged in unprotected heterosexual sex during his period of service.  He also reported that he had vaccination prior to going overseas in service.  Reportedly, he had no "known" contact with hepatitis C.

On examination, the diagnosis was hepatitis C.  The examiner opined that the claimed condition (hepatitis C) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  To that end, the examiner explained that the Veteran admitted to IV drug use while in the service as well as for a span running several years post service.  The examiner noted that there was no indication from the service treatment records that the Veteran had symptomatic hepatitis in service.  Further, the Veteran was not diagnosed with chronic hepatitis C until 1987 (17 years after his discharge with 13 years of intermittent IV drug use as reported by the Veteran occurring from the time of his discharge up to approximately 4 years prior to the diagnosis of hepatitis C).  The examiner stated that IV drug use was a very significant risk factor that the Veteran admitted to partaking in.  The examiner concluded that it would be significantly more likely that the Veteran acquired hepatitis C from the drug use.  The examiner noted the episode of gonorrhea in service but concluded that there was no indication that it would have been as likely as the significant drug use (over many years) to have led to hepatitis C.  In this regard, the examiner noted the Veteran had unprotected sex prior to and after service as well.  

Given its review of the record, the Board finds that service connection for the claimed hepatitis C is simply not warranted.  The Board is aware that in a September 2006 statement, the VA physician indicated that the Veteran's unprotected heterosexual transmission should also be considered as a possible source of his infection, noting the Veteran's episode of gonorrhea in service.  However, for the award of service connection, it must be shown that it is at least as likely as not that the hepatitis C is causally related to the Veteran's period of active military service.  "At least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.

Conversely, in the November 2011 VA examination report, the examiner opined that the claimed hepatitis C was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran admitted to IV drug use while in the service as well as for a span running several years post service, noting there was no indication from the service treatment records that the Veteran had symptomatic hepatitis in service.  The Veteran was not diagnosed with chronic hepatitis C until approximately 17 years after his discharge (with 13 years of intermittent IV drug use as reported by the Veteran occurring from the time of his discharge up to approximately 4 years prior to the diagnosis of hepatitis C).  The examiner stated that IV drug use was a very significant risk factor that the Veteran admitted to partaking in and concluded that it would be significantly more likely that the Veteran acquired hepatitis C from the years of IV drug use rather than his sexual activity.  

Thus, as indicated above, there is conflicting evidence on the question of whether the Veteran's hepatitis C is causally related to his period of service.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the November 2011 VA examiner's opinion is more probative than the statement offered by the VA physician in September 2006.  In this regard, the November 2011 VA examiner's opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions, including the September 2006 statement.  Moreover, the November 2011 VA examiner's opinion is more definitive and supported by clear rationale.  As noted, the September 2006 statement failed to definitively conclude whether the Veteran's hepatitis C was causally related to his period of service.  Thus, the most persuasive medical opinion on the question of etiology upon which this claim turns weighs against the claim.  

The only evidence of record supporting the Veteran's claim is his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating his hepatitis C to his period of service (specifically his sexual activity).  Further, given his more prevalent risk factor, namely the IV drug use, his credibility as to this matter is suspect, and his contentions are of minimal probative value.  

For the foregoing reasons, the Board finds that the claim for service connection for hepatitis C must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


